Pursuant to MCR 7.305(H)(1), in lieu of granting leave to appeal, we vacate Part V of the judgment of the Court of Appeals, and we remand this case to that court. On remand, while retaining jurisdiction, the Court of Appeals shall remand this case to the Wayne Circuit Court for further proceedings to determine whether the defendants were prejudiced by the plaintiffs’ delay in bringing their action. At the conclusion of those proceedings, the circuit court shall forward the record and its findings to the Court of Appeals, which shall then reconsider its decision that the plaintiffs’ claims for injunctive and declaratory relief were barred by the equitable doctrine of laches. See Lothian v City of Detroit, 414 Mich 160, 168 (1982). We do not retain jurisdiction.